PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/307,416
Filing Date: 5 Dec 2018
Appellant(s): METHNER, Stephan



__________________
Douglas Denninger
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/15/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Claims 1, 6, 9 and 13 are not obvious over Siegwart in view of Aski
Appellant argues Siegwart does not generate electronic document specifications. 
The Examiner disagrees. 
Siegwart teaches generating a model for implementing a cluster according to a value (see column 6 lines 11-21 and column 8 lines 50-62). Siegwart generates a cluster model using a “clean' training data set, with one data object for each member of the population, where the attributes of each object are attributes that are likely to identify suspect behaviour. “Clean” means that, there may be fraudsters represented in the data, but they must be small in proportion to the rest of the population. A plurality of functions are performed and calculated to help generate a specification for information clusters. Thus, Siegwart teaches generating electronic document specifications and the rejections are maintained.

1. There is no basis for expanding the teachings of Siegwart beyond data mining as proposed by the Examiner.

The Examiner disagrees.
Although the prior art used in the rejections may not direct recite document specification, markup or information blocks, the prior art teaches the terms. Siegwart teaches generating a model for structuring data from a multidimensional data source having a plurality of elements in each dimension which is the ‘document specification’ that specifies the structure. ‘Markup’ is not recited in the claim language. Information blocks are cited in Siegwart as clusters and Aski refers to information cubes. Siegwart teaches generating a model for implementing a cluster according to a value (see column 6 lines 11-21 and column 8 lines 50-62). Siegwart generates a cluster model using a “clean' training data set, with one data object for each member of the population, where the attributes of each object are attributes that are likely to identify suspect behaviour. Siegwart teaches the structure of the clusters are defined and then populated based on attribute values. Thus, Siegwart and Aski disclose the content of the terms and the generation and populating of clusters and the rejections are maintained. 

2. Aski fails to cure the deficiencies of Siegwart.
Appellant argues there is no motivation to combine Siegwart with Aski. The Examiner has failed to meet her burden in making a prima facie case of obviousness. 
The Examiner disagrees. 

Aski teaches generating a view of the multidimensional data and making it readable on a mobile processor (see paragraphs [0048], [0054] and [0055]).  Once multi-dimensional cubes have been built and populated in an analysis services system, users of tools can query and view the cube data. In an embodiment of the present invention, an application programming interface is provided with a server product to create the cubes. This API programmatically translates elements defined in XML to its counterpart class in the API. The API computationally and automatically implements changes to the cubes, metadata and the model serving as a framework for building or changing cubes.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Siegwart teaches generating cube data having each cluster being defined for each 

B. Claims 2-5, 7, 8, 12 and 15 are not obvious over Siegwart in view of Aski and further in view of Syeda.
	The Appellant argues Syeda fails to disclose generating an electronic document specification for mobile processor or for a mobile computing environment. Neither Siegwart nor Syeda utilize dependency type between elements to implement an information block for visualization as recited in claim 2.
	The Examiner disagrees. 
	Syeda teaches using a similarity criterion of distance or proximity in which two or more objects belong to the same cluster if they are “close” according to a given distance function that defines a distance between elements of a set (see column 1 lines 55-64). Syeda discloses deriving the type of dependency between elements according to a criteria such as distance or proximity. Syeda teaches a clustering scenario is provided that involves a type of dataset for which the structure of the functional dependency between two or more time series can take a variety of forms. As an example, FIG. 2 illustrates a graph of functional dependencies between a pair of time series in which the noticeable structures are that of three separate lines radiating from common points. While different structures from within this graph may be obtained using hierarchical clustering methods, ideally, it would be desirable to have the result of clustering the dataset indicate the lower level structures as well as the higher-level structures formed  and the rejection is maintained. 

C. Claims 10 and 11 are not obvious over Siegwart in view of Syeda and Aski and further view of Berger. 
	The Examiner disagrees.
	Berger teaches storing data items in a multidimensional database (for instance, an OLAP database) based on data partition templates. Partition templates define rules regarding how data stored in association therewith should be processed. Defining the rule one time for a partition template reduces the necessity of defining the same rule with respect to a plurality of similar partitions. The multidimensional database includes a plurality of partitions generated based upon a data partition template having a template object associated therewith. Initially, a query request is received to locate at least one data item in the multidimensional database (see paragraphs [0011]). A slice is then located in a map associated with the data partition template, the slice being associated with one of the plurality of partitions with which the data item is associated. The data item is then retrieved from the one of the plurality of partitions associated with the slice (see paragraphs [0013]). Berger also teaches the template criteria is based on the value of defined by the data in the partitions (see paragraphs [0018], [0019]). For example, if a user submits a request for sales dollars in a specified year and sales dollars in a geographical location, this type of request is considered multidimensional since it 

D/E. Claims 16-18 are not obvious over Siegwart in view of Aski and further in view of Anderson. Claims 19 and 20 are not obvious over Siegwart in view of Aski and further in view of Anderson and Syeda.
	Appellant argues Anderson teaches against utilizing a matrix format for the clusters of Siegwart.
	The Examiner disagrees. 
	Anderson teaches organizing the data in a matrix wherein each record corresponding to a piece of data (see paragraph [0091]). Data can be represented as a large matrix, with N records (one for each customer or account) and P columns (one for each preference, or variable generated). Given the large number and variety of attributes that can be tracked by a preference engine, this matrix tends to be sparsely populated (for any given individual, only about 2% of the thousands of attributes/preferences tracked have non-zero values). Furthermore, since data in the preference engine is stored hierarchically, several of the preferences are highly correlated. For example, there could be preferences for purchases at “Clothes Stores,” “Women's Fashion,” “Brand Name Fashion”, and the specific merchant “ANN TAYLOR”. It is reasonable to conclude that there is little value in including all of the thousands of preferences as independent variables in a general, marketing model. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIONNA M BURKE/Examiner, Art Unit 2176    
8/13/21                                                                                                                                                                                                    
Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                    
                                                                                                                                                                                    /ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.